    Case 4:05-cr-00195-A Document 782 Filed 01/21/21                              Page 1 of 4 \J.!1.
                                                                                                PageID       5217
                                                                                                     Dlffrn!CT CUU\(T
                                                                                             NOHT\JERN n1:-:-rn1CT DI' TEXMl



                            IN THE UNITED STATES DISTRICT COUR                                         JAN 2 1 2021
                                 NORTHERN DISTRICT OF TEXAS                                   Cl,FRK, \ J.S. nlST!HCT ('\)URT
                                     FORT WORTH DIVISION


ANTHONY STEVEN AGUILAR,                                    §
                                                           §
                  Movant,                                  §
                                                           §
vs.                                                        §    NO. 4:21-CV-011-A
                                                           §    (NO. 4:05-CR-195-A)
UNITED STATES OF AMERICA,                                  §
                                                           §
                  Respondent.                              §



                                                       ORDER

         Came on for consideration the motion of movant, Anthony

Steven Aguilar, for compassionate release. Movant says that he

fears that underlying conditions place him at greater risk for

developing a severe case of COVID-19. He says that he suffers

from hypertension and hypertensive heart disease,

osteoarthritis, and chronic constipation, and that he has

undergone nasal surgery and two hernia operations. He also says

that changes in the sentencing guidelines would have resulted in

a lower guideline range if he were to be sentenced today. 1 The

court, having considered the motion, the probation officer's

worksheet, the government's response, the record in the

underlying criminal case, and applicable authorities, finds that

the motion should be denied.


1 For that reason, the court had the probation officer prepare a worksheet to assist the court in determining whether
relief should be granted on that basis. The probation officer determined that movant is not eligible for a sentence
reduction based on amended guidelines.
 Case 4:05-cr-00195-A Document 782 Filed 01/21/21   Page 2 of 4 PageID 5218


     A court may, on motion of the Director of the Bureau of

Prisons or of the defendant after exhausting his administrative

remedies, reduce or modify a term of imprisonment after

considering the factors of 18 U.S.C.      § 3553(a), if •extraordinary
and compelling reasons warrant such a reduction." 18 U.S.C.           §
3582 (c) (1) (A). In commentary, the Sentencing Guidelines describe

•extraordinary and compelling reasons" to include medical

conditions such as terminal illness, serious deterioration in

mental or physical health because of aging, and family

circumstances such as incapacitation of the caregiver of

defendant's minor children. USSG     § 1B1.13 (policy statement). The
Fifth Circuit has described these as •compassionate release

claims." United States v. Chambliss, No. 19-50741, 2020 WL

428933   (5th Cir. Jan. 28, 2020). Although the commentary also

says that there can be •in the defendant's case an extraordinary

and compelling reason other than, or in combination with, the

reasons described in subdivisions (A)      through (C)     [medical and

family reasons]," the court is not inclined to believe that such

•other reasons" include the circumstances described by movant

here. He simply wants relief from his lengthy sentence.

     If the court is mistaken and movant has spelled out

extraordinary and compelling reasons for his early release, the

court still would not reduce his sentence. Movant is only 47


                                    2
  Case 4:05-cr-00195-A Document 782 Filed 01/21/21   Page 3 of 4 PageID 5219



years of age and is serving a 360 month sentence. Movant's

criminal history includes convictions for impersonating a public

servant and assault causing bodily injury. Movant has not shown,

and the court cannot find,     that movant is not a danger to the

safety of any other person or to the community, as provided in

18 U.S.C. § 3142(g). USSG 1B1.13         (policy statement). Further,

weighing the factors of 18 U.S.C. § 3553(a), the court is not

inclined to grant relief.

     Immediate release of movant as he requests would not be in

the interest of justice. Rather, it would minimize the

seriousness of his crimes and conduct and encourage every other

prisoner who could not obtain relief under 28 U.S.C.           § 2255 to
seek compassionate relief for extraordinary and compelling

circumstances. See United States v. Cantu, No. l:05-CR-458-1,

2019 WL 2498923, at *5 (S .D. Tex. June 17, 2019) (discussing

appropriateness of relief where the determination is narrow and

unlikely to have far-reaching implications)United States v.

Nevers, No. 16-88, 2019 WL 7281929, at *5-6 (E.D. La. Dec. 27,

2019) (same).




                                     3
 Case 4:05-cr-00195-A Document 782 Filed 01/21/21   Page 4 of 4 PageID 5220


     The court ORDERS that movant•s motion for compassionate

release be, and is hereby, denied.

     SIGNED January 21, 2021.




                                          States




                                    4
